Title: To George Washington from Captain Nicholas Ruxton Moore, 20 December 1778
From: Moore, Nicholas Ruxton
To: Washington, George


  
    Sir
    Baltimore Decemr 20th 1778.
  
It is with the greatest reluctance I now address your Excellency on a subject which to me is exceedingly disagreeable, that of Quiting the Army.
Two years have now elapsed since I have had the Honor of serving in the Army during which time having no person to take care of my Bussiness, I find it in such a perplexd, confused situation, that was I to gratefy my inclination by serving only one Campaign more, it woud be making a sacrifice of allmost every thing I have in the world.
your Excellency will readily concieve my uneasiness on this occasion when I do assure you upon my Honor it is with the greatest regret that I shall leave the service.
my Commission as Capt. of Lt Ds I shoud have inclosed but I have not received it—as a state of suspence is very disagreeable, I must beg the favor of your Excellency to forward your permission for my resignation as conveniently possible—while I Remain Your Excellency’s most obtt Hbl. Svt

  Nich. Ruxton Moore

